

Exhibit 10.2
OXFORD INDUSTRIES, INC.


AMENDED AND RESTATED
LONG-TERM STOCK INCENTIVE PLAN
(as of March 24, 2015)


1.Purpose. The purpose of the Oxford Industries, Inc. Amended and Restated
Long-Term Stock Incentive Plan (the “Plan”) is to attract and retain employees
and directors for Oxford Industries, Inc. and its subsidiaries and to provide
such persons with incentives and rewards for superior performance.


2.Definitions. The following terms shall be defined as set forth below:


(a)“Award” means any Option, Stock Appreciation Right, Restricted Share or
Restricted Share Unit.


(b)“Board” means the Board of Directors of the Company.


(c)“Code” means the Internal Revenue Code of 1986, as amended from time to time.


(d)“Committee” means a committee of the Board charged with administering the
Plan as described in Section 4. For Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
will be composed of two or more outside Directors as described in Treas. Reg.
1.162-27(e)(3).


(e)“Company” means Oxford Industries, Inc., a Georgia corporation, or any
successor corporation.


(f)“Director” means a member of the Board.


(g)“Employee” means any person, including an officer, employed by the Company or
a Subsidiary.


(h)“Fair Market Value” means the fair market value of the Shares as determined
by the Committee from time to time in a manner consistent with the requirements
of Section 409A of the Code. Unless otherwise specified in the terms of an
Award, Fair Market Value shall mean the closing price for the Shares reported on
a consolidated basis on the New York Stock Exchange on the last day prior to the
date in question or, if there were no sales on such date, the closing price on
the nearest preceding date on which sales occurred.


(i)“Grant Date” means the date specified by the Committee on which a grant of an
Award shall become effective, which shall not be earlier than the date on which
the Committee completes the corporate action with respect thereto.


(j)“Option” means any option to purchase Shares granted under Section 5 of this
Plan.


(k)“Optionee” means the person so designated in an agreement evidencing an
outstanding Option.


(l)“Participant” means an Employee or nonemployee Director who is selected by
the Committee to receive benefits under this Plan, provided that nonemployee
Directors shall not be eligible to receive grants of incentive stock options as
defined in Section 422 of the Code.


(m)“Performance Objectives” means the performance criteria that may be
established pursuant to this Plan for Participants who have received grants of
Restricted Shares or Restricted Share Units. Performance Objectives may include
the achievement of a specified target, or target growth in, one or more of the
following: (i) earnings before interest expense, taxes, depreciation and
amortization (“EBITDA”); (ii) earnings before interest expense and taxes
(“EBIT”); (iii) net earnings; (iv) net income; (v) operating income; (vi)
earnings per share; (vii) book value per share; (viii) return on shareholders’
equity; (ix) capital expenditures; (x) expenses and expense ratio management;
(xi) return on investment; (xii) improvements in capital structure; (xiii)
profitability of an identifiable business unit or product; (xiv) maintenance or
improvement of profit margins; (xv) stock price; (xvi) market share; (xvii)
revenues or sales; (xviii) costs; (xix) cash flow; (xx) working capital; (xxi)
return on (net) assets; (xxii) economic value added; (xxiii) gross or net profit
before or after taxes or (xxiv) objectively determinable goals with respect to
service or product delivery, service or product quality, inventory management,
customer satisfaction, meeting budgets and/or retention of employees.
Performance Objectives may relate to the Company and/or one or more of its
subsidiaries, one or more of its divisions or units or any combination of the
foregoing, on a consolidated or nonconsolidated basis, and may be applied on an
absolute basis or be relative to one or more peer group companies or indices, or
any



1



--------------------------------------------------------------------------------



combination thereof, all as the Committee determines. For Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
(i) these Performance Objectives will not be altered or replaced by any other
criteria without ratification by the shareholders of the Company if failure to
obtain such approval would result in jeopardizing the tax deductibility of such
Awards to Participants; and (ii) the Performance Objectives applicable to an
Award will be set by the Committee within the time period prescribed by Section
162(m) of the Code.


(n)“Performance Period” means a period of time established under Sections 7 and
8 of this Plan within which the Performance Objectives relating to a Restricted
Share or Restricted Share Unit are to be achieved.


(o)“Restricted Share” means a Share granted under Section 7 of this Plan.


(p)“Restricted Share Unit” means a bookkeeping entry that records the equivalent
of one Restricted Share awarded pursuant to Section 8 of this Plan.


(q)“Shares” means shares of the Common Stock of the Company, $1.00 par value, or
any security into which Shares may be converted by reason of any transaction or
event of the type referred to in Section 10 of this Plan.


(r)“Stock Appreciation Right” means a right granted under Section 6 of this
Plan.


(s)“Subsidiary” means a corporation or other entity (i) more than 50 percent of
whose outstanding shares or securities (representing the right to vote for the
election of Directors or other managing authority) are, or (ii) which does not
have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but more than 50 percent of whose
ownership interest (representing the right generally to make decisions for such
other entity) is, now or hereafter owned or controlled directly or indirectly by
the Company, provided that for purposes of determining whether any person may be
a Participant for purposes of any grant of incentive stock options as defined in
Section 422 of the Code, “Subsidiary” means any corporation in which the Company
owns or controls directly or indirectly more than 50 percent of the total
combined voting power represented by all classes of stock issued by such
corporation at the time of such grant.


3.
Shares Available Under the Plan.



(a)    Subject to adjustment as provided in Section 10 of this Plan, the number
of Shares that may be (i) issued or transferred upon the exercise of Options or
Stock Appreciation Rights, (ii) awarded as Restricted Shares and released from
substantial risk of forfeiture, or (iii) issued or transferred in payment of
Restricted Share Units shall not in the aggregate exceed 2,000,000 Shares. In no
event, however, shall the number of Shares issued upon the exercise of incentive
stock options as defined in Section 422 of the Code exceed 200,000 Shares. Such
Shares may be Shares of original issuance, Shares held in Treasury, or Shares
that have been reacquired by the Company. Shares that were available for grant
as of the effective date of this Plan as described in Section 16, or that
thereafter otherwise become available for grant, under any stock option or
restricted stock plan of the Company other than the Plan (including the Oxford
Industries, Inc. 1992 Stock Option Plan, the Oxford Industries, Inc. 1997 Stock
Option Plan, and the Oxford Industries, Inc. 1997 Restricted Stock Plan
(collectively, the “Pre-Existing Plans”)) shall be deemed null and void and
shall not be granted or available for grant under the Pre-Existing Plans or
under the Plan.


(b)    With respect to Awards for which Shares were transferred to Participants
upon payment of the Option price upon exercise of a nonqualified stock option by
the transfer to the Company of Shares or upon satisfaction of tax withholding
obligations under the Plan by the transfer or relinquishment of Shares, there
shall be deemed to have been issued or transferred only the number of Shares
actually issued or transferred by the Company, less the number of Shares so
transferred or relinquished. Upon the payment in cash of a benefit provided by
any Award under the Plan, any Shares that were subject to such Award shall again
be available for issuance or transfer under the Plan. Notwithstanding the
foregoing, for any Shares (i) which are subject to an Award that are tendered
to, or withheld by, the Company in payment of the exercise price of Options or
Stock Appreciation Rights, or (ii) that are subject to an Award and are
relinquished, forfeited or otherwise tendered to the Company in satisfaction of
tax and related withholding obligations, including as contemplated pursuant to
Section 12 of this Plan, in any case after March 24, 2015, all such Shares so
tendered, withheld, relinquished and/or forfeited shall be deemed to have been
issued for purposes of the limitations set forth in the first sentence of
Section 3(a) of this Plan.


(c)    No Participant may receive Awards representing more than 300,000 Shares
at the time the grant is made in any one calendar year.


4.Administration of the Plan. This Plan shall be administered by one or more
committees appointed by the Board. The interpretation and construction by the
Committee of any provision of this Plan or of any agreement or document
evidencing the grant of any Award



2



--------------------------------------------------------------------------------



and any determination by the Committee pursuant to any provision of this Plan or
any such agreement, notification or document, shall be final and conclusive. No
member of the Committee shall be liable to any person for any such action taken
or determination made in good faith. For Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
will certify in writing that the Performance Objectives and any other material
terms of the Award were in fact satisfied prior to payment of such Awards.


5.Options. The Committee may from time to time authorize grants to Participants
of Options upon such terms and conditions as the Committee may determine in
accordance with the following provisions:


(a)Each grant shall specify the number of Shares to which it pertains.


(b)Each grant shall specify an Option price per Share, which shall be equal to
or greater than the Fair Market Value on the Grant Date.


(c)Each grant shall specify the form of consideration to be paid in satisfaction
of the Option price and the manner of payment of such consideration, which may
include (i) cash in the form of currency or check or other cash equivalent
acceptable to the Company, (ii) nonforfeitable, unrestricted Shares owned by the
Optionee which have a value at the time of exercise that is equal to the Option
price, (iii) any other legal consideration that the Committee may deem
appropriate on such basis as the Committee may determine in accordance with this
Plan, or (iv) any combination of the foregoing.


(d)[Intentionally Deleted.]


(e)Each Option grant may specify a period of continuous employment of the
Optionee by the Company or any Subsidiary (or, in the case of a nonemployee
Director, service on the Board) that is necessary before the Options or
installments thereof shall become exercisable, and any grant may provide for the
earlier exercise of such rights in the event of a change in control of the
Company or other similar transaction or event. Without limitation of the
foregoing but subject to the Committee’s discretion to include a provision
permitting earlier exercise in the event of a change in control of the Company
or other similar transaction or event, no Option grant to an Employee on or
after March 24, 2015 shall permit such Employee to exercise any portion of the
Option prior to the one year anniversary of the Grant Date of the Option.


(f)Options granted under this Plan may be incentive stock options as defined in
Section 422 of the Code, nonqualified stock options (i.e., any option that is
not designated as intended to qualify as an incentive stock option), or a
combination of the foregoing, provided that only nonqualified stock options may
be granted to nonemployee Directors. Each grant shall specify whether (or the
extent to which) the Option is an incentive stock option or a nonqualified stock
option. Notwithstanding any such designation, to the extent that the aggregate
Fair Market Value of the Shares with respect to which Options designated as
incentive stock options are exercisable for the first time by an Optionee during
any calendar year (under all plans of the Company) exceeds $100,000, such
Options shall be treated as nonqualified stock options. No Option granted under
this Plan may be exercised more than ten years from the Grant Date.


(g)Each grant shall be evidenced by an agreement or other form of notice of the
Award delivered to the Optionee and containing such terms and provisions as the
Committee may determine consistent with this Plan.


6.Stock Appreciation Rights. The Committee may from time to time authorize
grants to Participants of Stock Appreciation Rights. A Stock Appreciation Right
is the right of the Participant to receive from the Company an amount, which
shall be determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the difference between the Fair Market Value of the
Shares on the Grant Date and the Fair Market Value of the Shares on the date of
exercise. Any grant of Stock Appreciation Rights under this Plan shall be upon
such terms and conditions as the Committee may determine in accordance with the
following provisions:


(a)Any grant may specify that the amount payable upon the exercise of a Stock
Appreciation Right may be paid by the Company in cash, Shares or any combination
thereof and may (i) either grant to the Participant or reserve to the Committee
the right to elect among those alternatives or (ii) preclude the right of the
Participant to receive and the Company to issue Shares or other equity
securities in lieu of cash.


(b)Any grant may specify that the amount payable upon the exercise of a Stock
Appreciation Right shall not exceed a maximum specified by the Committee on the
Grant Date.





3



--------------------------------------------------------------------------------



(c)Each grant shall be evidenced by an agreement or other form of notice of the
Award delivered to the Participant, which shall describe the subject Stock
Appreciation Rights, state that the Stock Appreciation Rights are subject to all
of the terms and conditions of this Plan and contain such other terms and
provisions as the Committee may determine consistent with this Plan.


(d)Each grant shall specify in respect of each Stock Appreciation Right the Fair
Market Value on the Grant Date.


(e)Successive grants may be made to the same Participant regardless of whether
any Stock Appreciation Rights previously granted to such Participant remain
unexercised.


(f)Each grant shall specify the period or periods of continuous employment (or,
in the case of a nonemployee Director, service on the Board) of the Participant
by the Company or any Subsidiary that are necessary before the Stock
Appreciation Rights or installments thereof shall become exercisable, as well as
the permissible dates or periods on or during which Stock Appreciation Rights
shall be exercisable. Any grant may provide for the earlier exercise of such
rights in the event of a change in control of the Company or other similar
transaction or event. Without limitation of the foregoing but subject to the
Committee’s discretion to include a provision permitting earlier exercise in the
event of a change in control of the Company or other similar transaction or
event, no Stock Appreciation Right granted to an Employee on or after March 24,
2015 shall permit such Employee to exercise any portion of the Stock
Appreciation Right prior to the one year anniversary of the Grant Date of the
Stock Appreciation Right.


7.Restricted Shares. The Committee may from time to time authorize grants to
Participants of one or more Restricted Shares upon such terms and conditions as
the Committee may determine in accordance with the following provisions:


(a)Each grant shall constitute a transfer of the ownership of Shares to the
Participant in consideration of the performance of services.


(b)Each grant may be made without additional consideration from the Participant
or in consideration of a payment by the Participant that is less than the Fair
Market Value on the Grant Date.


(c)Each grant may provide that the Restricted Shares covered thereby shall be
subject to a substantial risk of forfeiture within the meaning of Section 83 of
the Code for a period to be determined by the Committee on the Grant Date, and
any grant or sale may provide for the earlier termination of such risk of
forfeiture in the event of a change in control of the Company or other similar
transaction or event. Without limitation of the foregoing but subject to the
Committee’s discretion to include a provision permitting earlier exercise in the
event of a change in control of the Company or other similar transaction or
event, Restricted Shares granted to an Employee on or after March 24, 2015 shall
be subject to a substantial risk of forfeiture for at least one year following
the applicable Grant Date except for any performance awards to an Employee which
is settled in Restricted Shares, for which the foregoing one year period shall
be inclusive of any performance period with respect to such award combined with
any period of a substantial risk of forfeiture.


(d)Unless otherwise determined by the Committee, an award of Restricted Shares
shall entitle the Participant to dividend, voting and other ownership rights,
during the period for which such substantial risk of forfeiture is to continue.


(e)Each grant shall provide that, during the period for which a substantial risk
of forfeiture is to continue, the transferability of the Restricted Shares shall
be prohibited or restricted in the manner and to the extent prescribed by the
Committee on the Grant Date. Such restrictions may include, without limitation,
rights of repurchase or first refusal in the Company or provisions subjecting
the Restricted Shares to a continuing substantial risk of forfeiture in the
hands of any transferee.


(f)Any grant or the vesting thereof may be conditioned upon or further
conditioned upon the attainment of Performance Objectives during a Performance
Period as established by the Committee.


(g)Any grant may require that any or all dividends or other distributions paid
on the Restricted Shares during the period of such restrictions be automatically
sequestered and reinvested on an immediate or deferred basis in additional
Shares, which may be subject to the same restrictions as the underlying Award or
such other restrictions as the Committee may determine.


(h)Each grant shall be evidenced by an agreement or other form of notice of the
Award delivered to the Participant and containing such terms and provisions as
the Committee may determine consistent with this Plan. Unless otherwise directed
by the Committee, all certificates representing Restricted Shares, together with
a stock power that shall be endorsed in blank by the Participant with respect to
such Shares, shall be held in custody by the Company until all restrictions
thereon lapse.





4



--------------------------------------------------------------------------------



8.Restricted Share Units. The Committee may from time to time authorize grants
of Restricted Share Units upon such terms and conditions as the Committee may
determine in accordance with the following provisions:


(a)Each grant shall specify the number of Restricted Share Units to which it
pertains, which may be subject to adjustment to reflect changes in compensation
or other factors.


(b)The Performance Period with respect to each Restricted Share Unit, if any,
may be subject to earlier termination in the event of a change in control of the
Company or other similar transaction or event.


(c)Each grant may specify in respect of the specified Performance Objectives a
minimum acceptable level of achievement below which no payment will be made and
may set forth a formula for determining the amount of any payment to be made if
performance is at or above such minimum acceptable level but falls short of the
maximum achievement of the specified Performance Objectives.


(d)Each grant shall specify the time and manner of payment of Restricted Share
Units that shall have been earned, and any grant may specify that any such
amount may be paid by the Company in cash, Shares or any combination thereof and
may either grant to the Participant or reserve to the Committee the right to
elect among those alternatives. Without limitation of the foregoing but subject
to the Committee’s discretion to include a provision permitting earlier exercise
in the event of a change in control of the Company or other similar transaction
or event, Restricted Share Units granted to an Employee on or after March 24,
2015 shall not be settled for a period of at least one year following the
applicable Grant Date except for any performance award to an Employee which is
settled in Restricted Share Units, for which the foregoing one year period shall
be inclusive of any performance period with respect to such award combined with
any additional period prior to settlement.


(e)Any grant of Restricted Share Units may specify that the amount payable, or
the number of Shares issued, with respect thereto may not exceed maximums
specified by the Committee on the Grant Date.


(f)Any grant of Restricted Share Units may provide for the payment to the
Participant of dividend equivalents thereon in cash or additional Shares on a
current, deferred or contingent basis.


(g)If provided in the terms of the grant, the Committee may adjust Performance
Objectives and the related minimum acceptable level of achievement if, in the
sole judgment of the Committee, events or transactions have occurred after the
Grant Date that are unrelated to the performance of the Participant and result
in distortion of the Performance Objectives or the related minimum acceptable
level of achievement. Notwithstanding the foregoing, with respect to each Award
intended to satisfy the requirements for performance-based compensation under
Section 162(m) of the Code, such adjustments may be made and will be effective
only to the extent permitted by such requirements.


(h)Each grant shall be evidenced by an agreement or other form of notice of the
Award delivered to the Participant, which shall state that the Restricted Share
Units are subject to all of the terms and conditions of this Plan and such other
terms and provisions as the Committee may determine consistent with this Plan.


9.
Transferability.



(a)Except as provided in Section 9(b), no Award granted under this Plan shall be
transferable by a Participant other than by will or the laws of descent and
distribution, and Options and Stock Appreciation Rights shall be exercisable
during a Participant’s lifetime only by the Participant or, in the event of the
Participant’s legal incapacity, by his guardian or legal representative acting
in a fiduciary capacity on behalf of the Participant under state law. Any
attempt to transfer an Award in violation of this Plan shall render such Award
null and void.


(b)The Committee may expressly provide in an Award agreement (or an amendment to
an Award agreement) that a Participant may transfer such Award (other than an
incentive stock option as defined in Section 422 of the Code), in whole or in
part, to a spouse or lineal descendant (a “Family Member”), a trust for the
exclusive benefit of Family Members, a partnership or other entity in which all
the beneficial owners are Family Members, or any other entity affiliated with
the Participant that may be approved by the Committee. Subsequent transfers of
Awards shall be prohibited except in accordance with this Section 9(b). All
terms and conditions of the Award, including provisions relating to the
termination of the Participant’s employment or service with the Company or a
Subsidiary, shall continue to apply following a transfer made in accordance with
this Section 9(b).


(c)    Any Award made under this Plan may provide that all or any part of the
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Options or Stock Appreciation Rights or upon payment under any grant of
Restricted Share Units,



5



--------------------------------------------------------------------------------



or (ii) no longer subject to the substantial risk of forfeiture and restrictions
on transfer referred to in Section 7 of this Plan, shall be subject to further
restrictions upon transfer.


10.Adjustments. The Committee shall make or provide for such adjustments in the
(a) number of Shares covered by outstanding Options, Stock Appreciation Rights,
Restricted Shares and Restricted Share Units granted hereunder, (b) prices per
share applicable to such Options and Stock Appreciation Rights, and (c) kind of
Shares covered thereby, as the Committee in its sole discretion may in good
faith determine to be equitably required in order to prevent dilution or
enlargement of the rights of Participants that otherwise would result from (x)
any stock dividend, stock split, recapitalization or other change in the capital
structure of the Company, (y) any merger, consolidation, spin-off, spin-out,
split-off, split-up, reorganization, or partial or complete liquidation or other
distribution of assets (other than a normal cash dividend), or (z) any other
event which would constitute an equity restructuring (as contemplated pursuant
to the Code and the regulations promulgated thereunder). Without limiting the
foregoing, the Committee may make or provide for such adjustments in the (a)
number of Shares covered by outstanding Options, Stock Appreciation Rights,
Restricted Shares and Restricted Share Units granted hereunder, (b) prices per
share applicable to such Options and Stock Appreciation Rights, and (c) kind of
Shares covered thereby, as the Committee in its sole discretion may in good
faith determine to be equitably required in order to prevent dilution or
enlargement of the rights of Participants that otherwise would result from (x)
any combination or exchange of Shares, (y) any issuance of rights or warrants to
purchase securities or (z) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Committee may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration as it may in
good faith determine to be equitable under the circumstances and may require in
connection therewith the surrender of all Awards so replaced. The Committee may
also make or provide for such adjustments in the number of Shares specified in
Section 3 of this Plan as the Committee in its sole discretion may in good faith
determine to be appropriate in order to reflect any transaction or event
described in this Section 10. Any actions taken under this Section 10 shall be
made in accordance with any applicable provisions of Section 409A of the Code,
including without limitation restrictions with regard to the adjustment of
Options and Stock Appreciation Rights that are considered exempt from Section
409A of the Code.


11.Fractional Shares. The Company shall not issue any fractional Shares pursuant
to this Plan and shall settle any such fractional Shares in cash.


12.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, it shall be a
condition to the receipt of such payment or the realization of such benefit that
the Participant or such other person make arrangements satisfactory to the
Company for payment of all such taxes required to be withheld. At the discretion
of the Committee, such arrangements may include relinquishment of a portion of
such benefit.


13.Certain Terminations of Employment, Hardship and Approved Leaves of Absence.
Notwithstanding any other provision of this Plan to the contrary, in the event
of termination of employment by reason of death, disability, normal retirement,
early retirement with the consent of the Company or leave of absence approved by
the Company, or in the event of hardship or other special circumstances, of a
Participant who holds an Option or Stock Appreciation Right that is not
immediately and fully exercisable, any Restricted Shares as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, any Restricted Share Units that have not been fully earned, or any
Shares that are subject to any transfer restriction pursuant to Section 9(c) of
this Plan, the Committee may in its sole discretion take any action that it
deems to be equitable under the circumstances or in the best interests of the
Company, including, without limitation, waiving or modifying any limitation or
requirement with respect to any Award under this Plan; provided that, with
respect to Awards intended to comply with the requirements for performance-based
compensation under Section 162(m) of the Code, the Committee may only exercise
such discretion to the extent consistent with such requirements.


14.Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by the Company or any Subsidiary outside of the United States of
America, as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to, or amendments, restatements or alternative versions
of, this Plan as it may consider necessary or appropriate for such purposes
without thereby affecting the terms of this Plan as in effect for any other
purpose, provided that no such supplements, amendments, restatements or
alternative versions shall include any provisions that are inconsistent with the
terms of this Plan, as then in effect, unless this Plan could have been amended
to eliminate such inconsistency without further approval by the stockholders of
the Company.


15.Amendments and Other Matters.





6



--------------------------------------------------------------------------------



(a)This Plan may be amended from time to time by the Board, but no such
amendment shall increase any of the limitations specified in Section 3 of this
Plan, other than to reflect an adjustment made in accordance with Section 10,
without the further approval of the stockholders of the Company.


(b)The Committee shall not re-price any Option or Stock Appreciation Right
granted under the Plan or purchase, cancel or buy out an underwater Option or
Stock Appreciation Right, except with the approval of the affirmative vote of
the majority of Shares voting at a meeting of the Company’s stockholders.


(c)This Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary
and shall not interfere in any way with any right that the Company or any
Subsidiary would otherwise have to terminate any Participant’s employment or
other service at any time.


(d)To the extent that any provision of this Plan would prevent any Option that
was intended to qualify under particular provisions of the Code from so
qualifying, such provision of this Plan shall be null and void with respect to
such Option, provided that such provision shall remain in effect with respect to
other Options, and there shall be no further effect on any provision of this
Plan.
    
16.Effective Date and Stockholder Approval. This Plan (a) was originally
approved by the Board on July 27, 2004 and became effective upon its approval by
the stockholders of the Company on October 4, 2004; (b) was subsequently amended
by the Board on August 3, 2006 and, giving effect to the amendment referenced in
clause (c) below, was approved by the stockholders of the Company on October 10,
2006; (c) was amended by the Board on September 26, 2006; (d) was thereafter
amended by the Board on March 26, 2009, and subsequently approved by the
stockholders of the Company on June 15, 2009; and (3) was thereafter amended by
the Board on March 27, 2014. This Plan as herein amended and restated shall
become effective upon its approval by the Board on March 24, 2015.


17.Governing Law. The validity, construction and effect of this Plan and any
Award hereunder will be determined in accordance with the laws of the State of
Georgia.


18.Performance-Based Compensation under Section 162(m) of the Code. The
Committee will have discretion to determine whether an Award granted under this
Plan is intended to comply with the requirements of Section 162(m) of the Code
and the regulations thereunder as “performance-based compensation.” With respect
to Awards granted to Participants who are designated as covered employees as
described in Section 162(m)(3) of the Code, and that are intended to comply with
the requirements for performance-based compensation under Section 162(m) of the
Code, the Committee will interpret and administer the provisions of the Plan in
a manner consistent with such requirements.


19.Section 409A of the Code. Except as otherwise may be provided in an agreement
evidencing a grant, all Awards under the Plan are intended to be exempt under
Section 409A of the Code. It is the intent of the Company that the operation and
administration of the Plan and all agreements evidencing Awards under the Plan
not cause the acceleration of taxation, or the imposition of penalty taxes or
interest, under Section 409A of the Code. Notwithstanding anything in the Plan
or any Award agreement to the contrary, if a Participant is a “specified
employee” as such term is used in Section 409A of the Code, then any payment to
the Participant described in the Plan or an Award agreement upon his or her
termination of employment that is not exempt from Section 409A of the Code, and
that constitutes “deferred compensation” under Section 409A of the Code that is
payable on account of “separation from service” (within the meaning of Section
409A of the Code), and that is otherwise payable within 6 months after
Participant’s separation from service, shall instead be made on the date 6
months after such separation from service.





7

